Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response with amendments filed 03/08/2021 have been received and entered. Applicant has amended claims 1, 2, 8, 9, and 11. Amended claims have been examined on the merits. Applicant’s amendments to the claims 1, 8, 9, and 11 have overcome 35 U.S.C 112 (b) rejections previously set forth in the Non-Final Office Action mailed December 08th, 2020.
Applicant’s arguments, see Applicant Arguments pages 1-13, with respect to the rejection(s) of the independent claims claim(s) 1, 8, 9, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nix (US 20150143125), hereinafter Nix in view of Lee (US 20140287725), hereinafter Lee.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nix (US 20150143125), hereinafter Nix in view of Lee (US 20140287725), hereinafter Lee.
	Regarding Claim 1, Nix teaches
	 A downloading method comprising: downloading an access profile for access to a communication network by a security module, said access profile being prepared for a user by a [Abstract] A module with an embedded universal integrated circuit card (eUICC) can include a received eUICC profile and a set of cryptographic algorithms. Para [0080] FIG. 1b is a graphical illustration of hardware, firmware, and software components for a module, in accordance with exemplary embodiments.  Para [0013] With an eUICC, the operation of an UICC can be essentially "virtualized", such that the data and algorithms within a UICC can be processed in software and distributed through electronic media (such as, but not limited to, a file transfer or file download). Para [0021] In a first embodiment, the module can connect with a wireless network operated by a module network operator):
	establishing a secure downloading session by the security module, in the course of which session keys are generated jointly between the server and the security module and in which the server signs data by using a private downloading key with which a public downloading key is associated, and the security module authenticates the server by verifying said signed data by using said public downloading key (Para [0270] … The steps depicted and described for a module 101 to securely derive and implement module PKI keys may also be used with an eUICC 163 in order to for an eUICC 163 to securely establish a derived module private key 112 and derived module public key 111 within an activated eUICC profile 313, as depicted in FIG. 3b above. Para [0309] … The successful use of a new derived shared key 129b (using the new module public key 111, possible received in step 516, and existing server public key 114) with symmetric ciphering algorithms 141b at subsequent steps by both module 101 and server 105 can indicate to each the communications are mutually authenticated. … Para [0403] … In this manner, module 101 can use a secret shared key 129c to initially establish secure communication with a server 105, and subsequently use the other steps illustrated in the present invention, … Para [0444] After a step 1002, at a step 1003 a set of servers 1010 could send a module 101 a response 209. In an exemplary embodiment, the response 209 can include a server digital signature 506, where module 101 can verify the server digital signature 506 using the server public key 114. In this manner, module 101 can authenticate the server identity 206 and verify or confirm that the module 101 is communicating with a correct server 105 (such as not receiving data from an imposter or a "man in the middle" attack));
	Nix does not explicitly teach a method obtaining by the security module of a first verification datum prepared by said network operator; verifying by the security module authenticity of the server's public downloading key by using the first verification datum, wherein the security module verifies  that the public downloading key of  the server corresponds to a public downloading key envisaged by the network operator during preparation of the first verification datum; and in response to the public downloading key is being not verified authentic, interrupting the downloading of the access profile.
	In the same field of endeavor, Lee teaches
	obtaining by the security module of a first verification datum prepared by said network operator (Para [0013] An aspect of the present invention provides a method for forming a trust relationship between an embedded Universal Integrated Circuit Card (eUICC) and a Subscription Manager-Secure Routing (SM-SR), the method comprising: a verification information generating step generating, by the eUICC, verification information based on transferred or shared trust information; a verification information exchanging step transmitting, by the eUICC, the verification information to the SM-SR as information to be used for the SM-SR to authenticate the eUICC, and receiving verification information generated by the SM-SR from the SM-SR; and a verification information verifying step authenticating, by the eUICC, the SM-SR by verifying the verification information received from the SM-SR based on the corresponding trust information);
	verifying by the security module authenticity of the server's public downloading key by using the first verification datum, wherein the security module verifies  that the public downloading key of  the server corresponds to a public downloading key envisaged by the network operator during preparation of the first verification datum (Para [0092] Since the eUICC already knows the eUICC management key, the eUICC may completely decode the profile to be used for a provisioning by performing a second decoding using the private key corresponding to its public key after the first decoding. The private key is already known in the manufacturing step or from the dynamic generation procedure as explained above. At this time, the eUICC may make an electronic signature using the public key of the SM-DP for checking a certificate (that is, for checking whether the profile is the eUICC profile generated from the SM-DP corresponding to the public key obtained from the MNO). Also, the effectiveness of the certificate may be checked by a trustworthy third-party.  Para [0129] As another example of generating the verification information, if the verification information is a certificate, an entity may generate the verification information by performing electronic signature on arbitrary information such as a random number or identity information which can be made public with its private key (corresponding to security information). … ); and
	in response to the public downloading key is being not verified authentic, interrupting the downloading of the access profile (Para [0048] Also, a `profile` means all information which can exist in the eUICC, a file structure which can be provisioned to the eUICC, or managed in the eUICC, combinations of data and applications. The profile may include an operational profile (that is, operator information), a provisioning profile (a profile for provisioning), a profile for other policy control functions (PCF), and so on.   Para [0054] If a scenario in which subscription information is stored and delivered is needed, it should be performed under authorization of a MNO and control of the MNO. Para [0059] An operator should have a complete right in controlling its credentials, and have strong rights in directing and controlling SM operations).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nix to incorporate the teachings of Lee such that method of Nix includes obtaining by the security module of a first verification datum prepared by said network operator; verifying by the security module authenticity of the server's public downloading key by using the first verification datum, wherein the security module verifies  that the public downloading key of  the server corresponds to a public downloading key envisaged by the network operator during preparation of the first verification datum; and in response to the public downloading key is being not verified authentic, interrupting the downloading of the access profile. One would have been motivated to make such combination in order to provide a verification information generating step generating, verification information based on transferred or shared trust information; a verification information exchanging step transmitting, by the eUICC (Lee, Para [0013]).
	Regarding Claim 7, the combination of Nix and Lee teaches all the limitations of claim 1 above,
	The downloading method as claimed in claim 1, in which the establishing of the secure downloading session is triggered by a reception by the security module of a request for executing a security operation, said request comprising the public downloading key intended to contribute to the generation of the session keys (Nix, Para [0220] … As one example, module 101 could obtain the server public key 114 by establishing an Internet connection through a network such as a wireless network 102 and downloading the server public key 114 from server 105.  Para [0423] The function of a shared secret network key K 129d (in the form of a key "K") is described in 3GPP TS 33.401 V12.9.0 and related standards, where shared secret key K is used to derive session keys such as a session cipher key (CK) and a session integrity key (IK) as described in ETSI and 3GPP standards).
	Regarding Claim 8, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 8; therefore, claim 8 is rejected, for similar reasons, under the grounds as set forth for claim 1.
	Regarding Claim 9, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 9; therefore, claim 9 is rejected, for similar reasons, under the grounds as set forth for claim 1 and for the reasoning set forth for the following limitations not explicitly disclosed in claim 1. Lee teaches
	A mobile terminal (Para [0043] Also, a `device vendor` means a provider of devices (that is, terminals) which require an UICC (or, an eUICC), especially, devices including a function of a wireless modem for a mobile network operated by a MNO).
	Regarding Claim 11, a corresponding reasoning as given earlier in this section with respect to claim 1 applies, mutatis mutandis, to the subject matter of claim 11; therefore, claim 11 is rejected, for similar reasons, under the grounds as set forth for claim 1.
Claims 2, 3, 4, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nix (US 20150143125), hereinafter Nix in view of Lee (US 20140287725), hereinafter Lee in view of Park et al. (US 20160302061), hereinafter Park.
	Regarding Claim 2, the combination of Nix and Lee teaches all the limitations of claim 1 above,
	The combination of Nix and Lee does not explicitly teach a method in which the establishing the secure downloading session is triggered by a reception by the security module of a request to open a secure downloading session, said request comprising a one-time public key, generated by the server, for a matching of the session keys and wherein the data signed by the server comprises data of said request.
	In the same field of endeavor, Park teaches
	The downloading method as claimed in claim 1, in which the establishing the secure downloading session is triggered by a reception by the security module of a request to open a secure downloading session, said request comprising a one-time public key, generated by the server, for a matching of the session keys and wherein the data signed by the server comprises data of said request (Para [0083] The PP 200 is capable of transmitting, to the eUICC 210, the PP public key (e.g., PK.Server) and the ephemeral PP public key (e.g., ePK.Server) in operation S220. Although it is not shown, the transmission from the PP 200 to the eUICC 210 can be performed via the eUICC Manager (EM) and the terminal. For example, the PP public key and the ephemeral PP public key can be transmitted to the terminal via the EM, and then to the eUICC via the terminal and the signaling of the eUICC. Para [0084] The PP private key (SK. Server) and the ephemeral PP private key (eSK. Server) refer to values that are securely stored in the PP 200, not output/transmitted to external devices).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Nix and Lee to incorporate the teachings of Park such that method of the combination of Nix and Lee in which the establishing the secure downloading session is triggered by a reception by the security module of a request to open a secure downloading session, said request comprising a one-time public key, generated by the server, for a matching of the session keys and wherein the data signed by the server comprises data of said request. One would have been motivated to make such combination in order to control the U ICC/e U ICC to download profiles from an external server and to install the profiles (Park, Para [0013]).
	Regarding Claim 3, the combination of Nix, Lee and Park teaches all the limitations of claim 1 and claim 2 above,
	The downloading method as claimed in claim 2, in which the verifying of the authenticity is performed during a reception by the security module of a request for preparation of the downloading, said request comprising a public downloading key certificate of the server, prior to the receiving of the request to open a secure downloading session (Nix, Para [0033] In another embodiment, a module with a module identity can derive its own public and private keys after distribution of the module using a first set of cryptographic parameters. … Over time, the module can (i) send a series of module public keys with the module identity and (ii) use a previous module public key in the series to verify and/or authenticate a message with a module public key sent by the module to the server. Para [0046] FIG. 1j is an illustration of a certificate that includes a PKI public key, where the key comprises an elliptic curve cryptography (ECC) key, in accordance with exemplary embodiments).
	Regarding Claim 4, the combination of Nix, Lee and Park teaches all the limitations of claim 1 and claim 2 above,
	The downloading method as claimed in claim 2, in which the security module furthermore obtains a second verification datum, verifies by using the second verification datum a public authentication key of the server, received during a phase of authentication of the server by the security module (Nix, Para [0033] In another embodiment, a module with a module identity can derive its own public and private keys after distribution of the module using a first set of cryptographic parameters. … Over time, the module can (i) send a series of module public keys with the module identity and (ii) use a previous module public key in the series to verify and/or authenticate a message with a module public key sent by the module to the server), and
	when the public authentication key is not verified authentic, interrupts the downloading of the access profile (Park, Para [0290] Although the embodiment referring to FIG. 5 is described in such a way that an eUICC recognizes a specific condition (or event) and downloads a profile (profiles) using the stored key pairs, it should be understood that the present disclosure is not limited to the embodiment. Para [0329] The controller 870 controls the UICC /eUICC to download profiles from an external server and to install the profiles therein).
	The motivation/rationale to combine the references is similar to claim 2 above.
	Regarding Claim 5, the combination of Nix, Lee and Park teaches all the limitations of claim 1 and claim 2 above,
	The downloading method as claimed in claim 4, in which the verifying of the authenticity of the public authentication key is performed during the phase of authentication of the server by the security module (Nix, Para [0034] In exemplary embodiments, the module can use a shared secret algorithm in order to derive a shared secret key without sending or receiving the shared secret key. … The module and the server can then use the same shared secret key as a symmetric key for symmetric ciphering algorithms, for authentication where both the module and a server mutually authenticate using a message digest and the shared secret key).
	Regarding Claim 6, the combination of Nix, Lee and Park teaches all the limitations of claim 1 and claim 2 above,
	The downloading method as claimed in claim 4, in which the verifying of the authenticity of the public authentication key is triggered subsequent to the reception of the request to open a secure downloading session (Park, Para [0085] When receiving information for starting to download a profile (e.g., a command for starting to download a profile, an identifier, information or ePK.Server, PK. Server value, etc.), the eUICC 210 is capable of generating an ephemeral asymmetric key pair for Elliptic Curved Key Agreement in operation S220. Para [0097] The PP 200 is capable of transmitting the encrypted profile, e.g., EShS (Profile), to the eUICC 210 in operation S270).
	The motivation/rationale to combine the references is similar to claim 2 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/TRONG H NGUYEN/Primary Examiner, Art Unit 2436